By the Court,

Grier, J.
The statute upon which the order of the Commissioner was founded, is as follows: “ Whenever any civil suit or proceeding shall be pending in any Circuit Court in this State, either on the law or equity side of said Court, in which the J udge of said Court shall he interested as a party, or as a member *157of any corporation which is a party'to said suit, or has heretofore been consulted or employed in the subject matter to be litigated in said suit, or in which he would be excluded from sifting as a juror, by reason of consanguinity or affiinity to any party to said suit, the s ame may be transferred to some other Circuit Court, in the manner, provided by tnis act.”
By the language of the act referred to the fact that the Judge of the Circuit has been consulted or employed as counsel, is not a cause for transfer, unless such consultation or employment had taken place before the act took effect. The words used are, “ has heretofore been consulted or employed,” &c., while as to the other causes of transfer named, the term “shall be,” is used, making a clear grammatical distinction between the different causes of transfer. It is not denied by plaintiff’s eouusel that this construction must prevail if the words are construed according to their exact grammatical sense; but it is claimed that no reason exists for such a distinction and that the same necessity exists for a transfer in one case as in the other.
It is a sufficient answer to this position to refer to a few well settled rules of statutory construction :
“ It is a rule of universal application that effect must be given to the words used by the Legislature, if there be no uncertainty or ambiguity in their meaning.” 4 McLean, 463.
“ Where a law is plain and unambiguous, whether expressed iu general or more limited terms, there is no room left for construction, and a resort to extrinsic circumstances is.not permitted for the purpose of ascertaining the meaning, and in such cases the legislative will must be obeyed.” 9 Pet., 266; 2 Cranch, 358.
“ Where legislative expressions are obscure, courts may give a reasonable interpretation to them, but they have no right to distort those which are clear and intelligible.” 13 Mass., 324.
The construction should be such “ that if possible, no sentence, clause or word, shall be treated as superfluous,- void or insignificant.” 22 Pick., 571; 2 Mich., 138.
Now, to attain the result contended for by'plaintiff, it would be necessary to strike out the words, has heretofore been,” and insert in lieu thereof the words, “shall have been,” or “shall be,” a form which it is competent for the Legislature only to exercise.' For the *158Court to do so would be a clear arrogation of legislative power entirely contrary to the theory of our system of government, and inconsistent with the genius of our republican institutions. The legislative will having been expressed it must be obeyed. It is not for the Court to criticize the reasons of the Legislature, but to ascertain its will, and to give that will effect.
The motion to vacate the order of the Commissioner must bo granted.